                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

BRANDON S. LAVERGNE (#424227), ET AL.
                                                         CIVIL ACTION
VERSUS
                                                         NO. 16-400-JWD-RLB
MICHAEL VAUGHN, ET AL.

                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated March 21, 2019, to which an opposition was filed

(Doc. 111);

       IT IS ORDERED that the Motion for Summary Judgment of defendants Michael

Vaughn and Bruce Dodd (R. Doc. 78), is granted, dismissing the plaintiffs’ claims asserted

against them, with prejudice.

       IT IS FURHTER ORDERED that the plaintiff’s “Counter Motion for Summary

Judgment” (R. Doc. 102) is denied, and the pending Motions in Limine (R. Docs. 75, 76) and

Motion for Summons (R. Doc. 104) are denied as moot, and that this action shall be

dismissed.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on April 3, 2019.




                                           S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
